JONES, J.
1. In a case where a wife sues for alimony, a court has the power to approve an agreement made by the husband and wife adjusting such alimony.
2. Where a court acquires jurisdiction over such subject-matter and the parties, a consent decree adjusting alimony cannot be collaterally attacked.
3. If such decree, has been fraudulently procured, or obtained without consent, a party may have such consent decree vacated at the same term, or thereafter vacated or modified under Sections 11631 and 11635, General Code.
4. Where a wife petitions for alimony, and the court by decree has approved an agreement between the husband and wife adjusting alimony, whereby the husband agrees to convey property to the wife on condition that she resumes martial relations with him, and thereafter she, in good "faith, carries the agreement, the husband is estopped from collaterally attacking the validity of such decree.
Judgment affirmed.
Marshall, C. J., Day and¡ Allen, JJ., concur. Matthias, J., concurs in propositions 1 and 2 of the syllabus and in the judgment. Wanamaker, J., not participating.